Citation Nr: 0121082	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  95-41 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed to be secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956 and from April 1957 to May 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision.  Originally, 
the veteran's appeal included the issue of whether new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for bladder cancer, claimed 
to be secondary to exposure to ionizing radiation.  Both 
issues were remanded in March 1999 for the purpose of 
verifying the veteran's level of exposure to radiation during 
his active service.  In a December 2000 decision, the Board 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for bladder cancer.  In the remand, the Board 
instructed the RO to comply with the new duty to assist 
requirements prescribed by the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. 106-475, 114 Stat. 2996 (2000).  In 
its current status, the case returns to the Board following 
completion of development made pursuant to its December 2000 
remand.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  I have reviewed the claims 
folder and have determined that all requested development has 
been accomplished. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has been treated for prostate cancer that was 
not shown in service or in the initial post-service year.  

3.  The veteran's prostate cancer is not shown to have been 
associated with exposure to radiation.  


CONCLUSIONS OF LAW

1.  Prostate cancer is not shown to have been incurred in or 
aggravated by active service, and the inservice incurrence of 
carcinoma may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A and 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  Prostate cancer is not shown to be associate with 
radiation exposure during active service, as the veteran has 
not been determined to be a "radiation-exposed veteran".  
38 U.S.C.A. §§ 1112, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.311(b), 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) stated in Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
that service connection for cancer or for death caused by 
cancer claimed to have been caused by radiation exposure in 
service can be accomplished in three ways:  First, there are 
several types of cancer which will be presumptively service-
connected under the provisions of 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service-connected 
when certain conditions specified by regulation are met.  
Third, direct service connection can also be established by a 
showing that the disability was incurred during or aggravated 
by service, a task that includes the difficult burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994).  

Addressing the matter of direct service connection first, I 
note that service connection may be granted for injury or 
disease resulting in disability incurred in or aggravated by 
service in the Armed Forces.  38 C.F.R. § 3.303.  In cases 
where a veteran has served 90 days or more during a war 
period or after December 31, 1946, certain chronic 
disabilities, including carcinoma, will be considered to have 
been incurred in service even though there is no evidence of 
such disease during the period of service, if such disability 
is manifested to a degree of 10 percent within the initial 
postservice year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

In the veteran's case, carcinoma was not shown either in 
service or in the veteran's initial postservice year.  
Rather, the condition was first treated many years following 
the veteran's separation from service.  I might add that it 
is not the veteran's contention that this disorder was shown 
in service, rather that the condition was developed as a 
result of his exposure to radiation during his active 
service.  The remainder of this decision will address this 
contention directly.  

It appears that the veteran did not engage in a "radiation- 
risk activity" within the meaning of 38 C.F.R. § 
3.309(d)(3)(ii).  The term "radiation-risk activity" includes 
(A) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (B) the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or (C) internment as a prisoner of war in Japan [or 
service on active duty in Japan immediately following such 
internment] during World War II.  Therefore, the veteran 
cannot be classified as a "radiation-exposed veteran" for 
purposes of the first avenue of potential entitlement, as 
provided under 38 U.S.C.A. § 1112(c) (West 1991) and 38 
C.F.R. § 3.309(d) (2000). See 38 C.F.R. § 3.309(d)(3)(i) 
(2000).

Likewise, entitlement may not be established under the second 
method, as a radiogenic disease under § 3.311(b)(1).  Under 
this provision the following three requirements must be met: 
(i) exposure to ionizing radiation as a result of 
participation in the occupation of Hiroshima or Nagasaki from 
September 1945 to July 1946, or other activities as claimed; 
(ii) the subsequent development of a radiogenic disease; and 
(iii) the first manifestation of said disease occurred within 
the period specified in paragraph (b)(5) of this section.  38 
C.F.R. § 3.311(b)(1) (1998).  Prostate cancer was included in 
38 C.F.R. § 3.311(b)(1), (2), (5) as a "radiogenic" disease, 
effective September 1996.  

The veteran alleges that he developed prostate cancer as a 
result of radiation exposure from Atomic testing while he was 
stationed at Nellis Air Force Base from 1957 to 1958.  
However, the current record does not support this position.  

An August 1986 statement from the Department of the Air Force 
is to the effect that the dosimetry records of the Reynolds 
Electrical and Engineering Company (REECO), Las Vegas, NV the 
official repository of the radiation dose records for nuclear 
tests did not list the veteran with a recorded radiation dose 
for any year or atmospheric nuclear test.  Likewise, the 
United States Air Force Master Radiation Repository at Brooks 
Air Force Base did not reveal any evidence or radiation 
exposure to the veteran.  Furthermore it was noted that the 
veteran had no records filed with the National Personnel 
Records Center.  Without personnel records the research 
necessary for confirming participation in atmospheric nuclear 
testing could not be accomplished.  The conclusion of the 
matter was that the Department of the Air Force could neither 
confirm nor deny the veteran's participation.  

Again an April 1988 letter from the Defense Nuclear Agency 
(DNA) is to the effect that the veteran's service record 
could not be found at the storage location in the National 
Personnel Records Center, and as a consequence, the veteran's 
unit assignments during the period of active service could 
not be assessed and his participation in atmospheric nuclear 
testing could not be confirmed.  It was noted that "a 
careful search of dosimetry data reveals no record of 
radiation exposure for [the veteran]."  It was noted in 
addition, that due to the distance of Nellis Air Force Base 
from the Nevada Test Site and the nature of the events, 
Nellis Air Force Base would not have become contaminated; 
consequently, personnel stationed therein would have had no 
potential exposure to radiation.  

In addition, the veteran's case was remanded in March 1999 
for an assessment as to the size and nature of any radiation 
dose in service.  The veteran's claim was referred to the 
Director of Compensation and Pension Service who in a 
September 1999 report stated that

"The veteran's claims folder has been 
reviewed, based upon your submission, 
with regard to service connection for 
cancer of the bladder and prostate due to 
military related exposure to ionizing 
radiation.  Our review indicates that 
multiple attempts have been made to 
confirm the veteran's exposure to 
radiation, to include the most recent 
letter sent to him, dated March 12, 1999, 
to which he has not replied. . . . . the 
evidence available does not reveal 
evidence of the veteran's exposure to 
ionizing radiation during active duty.  A 
such, the claim does not meet the minimal 
requirements for consideration under 
38 C.F.R. § 3.311."  

The Court in Earle v. Brown, 6 Vet. App. 558, declared 
invalid M21-1, Part III, Para. 5.11c (3)(a)-(b) and 4, a 
provision of the VA adjudication procedures manual that a 
veteran's assertion of radiation risk activity could only be 
substantiated by official DNA documentation.  The Court held 
that VA had a duty to pursue all possible sources of evidence 
to assist the veteran.  The Court held that VA could not 
solely rely DNA certification.  Other sources indicated by 
the Court included additional service records and lay 
testimony.  However, after repeated attempts to develop the 
matter of radiation exposure, no supportive evidence has been 
forthcoming.  

Consequently, although the veteran has medical evidence of 
prostate cancer, that is afforded a statutory presumption 
under 38 U.S.C.A. § 1112, and is considered a radiogenic 
disease under 38 C.F.R. § 3.311(b), his claim must fail as 
the available evidence fails to establish that he was exposed 
to ionizing radiation during his military service.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for prostate cancer due to exposure to 
ionizing radiation.  

As noted above, during the pendency of the veteran's appeal, 
VCAA was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The recent remands have 
generated additional information to ensure the completeness 
of the current record.  A March 1999 letter from the RO 
informed the veteran of the type of information that would 
support his claim of entitlement to service connection for 
carcinoma due to ionizing radiation exposure.  Unfortunately, 
no response was received from him.  

In addition, the statement of the case and supplemental 
statements of the case advised the veteran of the pertinent 
law and regulations as well as the bases for a grant of the 
next higher evaluations for his service-connected peptic 
ulcer disease.  Likewise, the veteran, in a August 2000 
letter was advised that he could submit additional evidence 
within a 90-day period from the date of that letter.  He was 
referred to the provisions of 38 C.F.R. § 20.1304.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  



ORDER

Service connection for prostate cancer due to radiation 
exposure is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

